        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
                                          -X
        STAR CABLE NA,INC.,

                            Plaintiff,         16 CV 4067(SJ)
              V.



                                                  ORANDUM
                                               MEM'
                                               AND ORDER


        TOTAL CABLE USA LLC,et al,

                            Defendants.
                                          -X
        APPEARANCES


        DANIEL JOHN LEFKOWITZ
        320 New York Avenue
        Huntington, NY 11743
        (631)692-4700
        Attorneyfor Plaintiff

        HOGAN & CASSELL
        500 North Broadway,Suite 153
        Jericho, NY 11753
        (516)942-4700
        By: Michael D. Cassell
              Shaun K. Hogan
        Attorneysfor Plaintiff

        SATISH K. BHATIA
        38 West 32nd Street, Suite 1511
        New York, NY 10001
        (212)239-6898
        Attorneyfor Defendants




P-049
        JOHNSON,Senior District Judge:

              This is an unauthorized publication or use of commu rdcations action

        brought pursuant to 47 U.S.C.§ 605. Plaintiffs Second Amended

        Complaint("SAC)alleges that Total Cable USA LLC("Total Cable USA")

        and IStopMedia and Entertainment,Inc. d/b/a Radiant IFI\^("IStop")
        (collectively "Defendants") distributed programming servic 2S in

        contravention of Plaintiffs exclusive rights to air those programming

        services in the United States via Internet Protocol Television ^"IPTV"). The
                                                                      t



        services in question are Bangladeshi TV channels,specifically: 1)

        Independent TV,2)Jamuna TV,3)Channel 16,4) My TV,5) Asian TV,6)

        Bangla Vision,7)Ekushey TV,and 8)Somoy TV (collectively ^he "Exclusive
        Services"). Plaintiff seeks enjoinment of the Defendants frora utilizing the

        Exclusive Services and monetary damages. Before this Cour:are motions

        for summary judgment by the Defendants. Based on the submissions of the

        parties and for the reasons stated below,both motions for sc inmary

        judgment are DENIED.




P-049
               1.       Background Facts^

                    Star Cable provides subscription video services to its clients through

            the internet via IPTV. Its services include hundreds of chamjiels including

            the Exclusive Services listed above. Star Cable claims to havejcontracted
            with each of the Exclusive Services providers individually foi* the exclusive
                                                                                      I



            rights to distribute these channels in the United States and Canada. In

            exchange for the distribution rights, Star Cable has paid and continues to

            pay license fees to the content owners. Star Cable alleges the if Defendants

            Total Cable USA and IStop each actively advertise and rediuilribute the
w           Exclusive Services to their customers without authorization,              ^Dkt. No.38 at
            ^22.)

                    Defendant Total Cable USA was incorporated on Octaber 20,2013

            and dissolved in May 2016. However,Star Cable brings the instant action

            on the premise that Total Cable USA continues to operate alid distribute the

            Exclusive Services under the name "Total Cable BD."


                    Historical website data shows that a company holding itself out as

            "Total Cable" operated a website at the URL "totalcableusa                dm," that sold
            subscription internet television packages similar to the m^iod(j^ described


            ^ Unless otherwise stated, all facts are taken from the complaint, the parties' submissions,
            and representations before this Court.
                                                          3


    P-049
above as late as May 7,2016. However,by at least August 17,|2016—shortly
after Total Cable USA had dissolved—the same website hac changed the

logo on its homepage to instead read "Total Cable BD" and langed its

contact email address to "info@totalcablebd.com." All other information on

the website remained virtually identical, including the "Abciut Us"

description which begins:"Total Cable USA is leading IPTV providers to

the Bangladeshi community in the USA and Canada."

       An August 17,2016 search revealed that the URL

"totalcableusa.com" was registered to a man named Habib Rahman,at the

phone number(646)474-0418, and address 15 Westmoylan           ,ane, Coram,

NY 1127. That URL is no longer operational, however,the URL

"totalcablebd.com" was created in 2015 and registered to the exact same

person, phone number,and address. Rahman was also found in a Southei

District of New York lawsuit to be "a representative of Total Cable[USA]

LLC." Asia TV USA, Ltd. V. Total Cable USA LLC,2018 WL 1(»26165(S.D.N.Y

Mar. 29, 2018). Total Cable USA denies ownership of the we osite and claims

that they never operated any website.(Bhatia Aff. at|f 11.)

       Additionally, the physical address that both websites     ere



registered to is the same address of process registered with tbie New York
Department of State for Total Cable USA.(Opp. to Total Cable at Ex. N.)
        Total Cable USA's Department of State registration also lists :he company's

        CEO, Ahmodul Barobhuiya, as the appropriate person for s ervice.(Id.)

           11.      Legal Standard

                 A party moving for summary judgment has the burden!of establishing
        that there exists no genuine issue of material fact and that the moving party

        is entitled to judgment as a matter of law. See Fed. R. Civ. P.56(c); Anderson

        V. Liherty Lobby, Inc., 477 U.S. 242, 250 (1986); Ford v. Reynolds, 316 F.3d 351,

        354(2d Cir. 2003). Material facts are those that may affect th(2 outcome of the

        case. See Anderson,477 U.S. at 248. An issue of fact is considered "genuine"

        when a reasonable finder of fact could render a verdict in fivor of the non-

        moving party.(Id.) In considering a summary judgment moiipn,"the court's
        responsibility is not to resolve disputed issues of fact but tc assess whether

        there are any factual issues to be tried, while resolving cimbiguities and

        drawing reasonable inferences against the moving party." Knight v. U.S. Fire

        Ins. Co.,804 F.2d 9,11 (2d Cir. 1986)(citing Anderson,477 U.3. at 248). If the

        Court recognizes any material issues of fact,summary judgment is improper,

        and the motion must be denied. See Eastway Constr. Corp. v. City ofNeio York,

        762 F.2d 243, 249(2d Cir. 1985).

                 If the moving party discharges its burden of proof under Rule 56(c),

        the non-moving party must then "set forth specific facts shcv[ring that there

P-049
is a genuine issue for trial." Fed. R. Civ. P. 56(e). The nc n-moving party

opposing a properly supported motion for summaryjudgment"may not rest

upon mere allegations or denials of his pleading." Anderson      477 U.S. at 256.


Indeed, "the mere existence of some alleged factual dispu e         between the


parties" alone will not defeat a properly supported motion for summary

judgment. (Id. at 247-48.) Rather, enough evidence mus           favor the non-


moving party's case such that a jury could return a verdict in its favor. Id. at

248; see also Gallo v. Prudential Residential Servs., Ltd., 22 F.3d 1219,1224 (2d

Cir.1999)("When no rationaljury could find in favor of the n|onmoving party

because the evidence to support its case is so slight, there is itip genuine issue

of material fact and a grant of summary judgment is proper.").

   III.      Discussion


          As an initial matter, defendants' motions for summa:r^ijudgment do

not include a legal memorandum as required by Local Rule 7.1 or a rule

56.1 statement. Both of these failures by counsel,in and of t'hemselves, are

proper grounds to deny the motions. See Local Rule 56.1 ("failure to

submit such a statement may constitute grounds for denial cf the motion.");

Cea V. Access 23 TV,2015 WL 5474070(S.D.N.Y. Sep. 15,20151)("The failure

to submit a memorandum of law,standing alone,is sufficier t cause for

granting or denying a motion. It is not necessary to reach the merits.")
        (citations and quotations omitted); Corbley v. County ofSujfoik,45 F. Supp.

        3d 276(E.D.N.Y. 2014)(''The Court finds that Plaintiff's faihiie to provide a

        statement of undisputed facts is fatal to its motion for summary judgment,

        and therefore the motion is denied on this basis.); United States v. Katz, 2011

        WL 2175787(S.D.N.Y 2011)(denying motion for summary juilgment
        because party submitted affidavits rather than a rule 56.1 stcitLment);
        Wenzhou v. Wanli Food Co. v. Hop Chong Trading Co., 2000 WI.964944
                                                                        I




        (S.D.N.Y. July 11,2000)(denying motion for summary judgra^nt for failure
        accompanying legal memorandum). But even putting aside         tj\ese glaring
        procedural defects, the motions still fail.

            A. Total Cable


            Total Cable USA's motion for summary judgment is base d entirely on

        its claim that it dissolved in May 2016, declared bankruptcy,and never

        distributed any of the Exclusive Services.(Satish Bhatia Affii*mation in

        Support of Total Cable USA's Motion to Dismiss("Bhatia Alf.")atr2.)

        Total Cable USA claims that "Plaintiff is confused with the Words'Total

        Cable'" as "there are many corporations that start with the vnords "Total

        Cable."(Bhatia Aff. If 9.) Defendant goes so far as to say that Total Cable

        USA and Total Cable BD have "no[] relation whatsoever"(Id at If 10)and

        that defendants are "not familiar with Total Cable Bd [sic]     m.at If 11)

                                                7


P-049
Accordingly, Defendant argues, there is no genuine dispute of material fact

because Plaintiffs claims pertain only to Total Cable BD,an entirely distinct

entity.

   Unsurprisingly,Star Cable's position is that Total Cable    ^SA and Total
Cable BD are effectively the same company. In response to tle instant

motion. Star Cable argues that "there is a clear issue of fact 2s; to whether

Total Cable is still operating, albeit now under the name Total Cable BD.

(Star Cable's Opposition to Total Cable's Motion to Dismiss ('fOpp. to Total

Cable") at 1.) This Court agrees.

     While the degree to which Total Cable USA and Total C able BD are in

fact connected is unclear, the record is rife with reasons to doubt Total

Cable USA's claim that there is "no relation whatsoever" beIvle
                                                              I en the two
businesses.(Bhatia Aff. Jf 10.)

   Plaintiffs have demonstrated a strong link between the o aerators of

"totalcableusa.com" and the entity Total Cable BD. While Tc tal Cable USA

denies creating this website or any other (Bhatia Aff. at[f 11) it would be

reasonable to disbelieve this claim. The domain "totalcableufea.com," which

later became the website for Total Cable BD,was registered      o a Habib
                                                                 [


Rahman—a known representative of Total Cable USA. See A sL TV USA,

2018 WL1626165 at *3. Additionally,the website was registolled to a
        physical address associated with Total Cable USA,as prove :i by the

        company's registration with the New York Department of State(Opp. to

        Total Cable at Ex. N.)The same is true for the domain "totalcablebd.com,"

        which was created later in time.(Opp. to Total Cable at Ex. 1^..)

           Additional facts outline, supra,lend support to the theory that the

        "totalcableusa.com" domain belonged to Total Cable USA,ialluding
        content on the site relating to Total Cable,Total Cable USA, and Total Cable

        BD.


           There also appears to be overlap among key executives of both

        companies. Defendant Total Cable USA argues in its Reply that both web

        domains actually belong to yet another company called Lalcrl TV Inc.
        ("Lalon TV"),and thereby cannot belong to Total Cable US/l [Total Cable's

        Reply in Opposition to Plaintiff's Response ("Total Cable Remy")atf 13.) If
                                                                         I




        this is in fact true, this Court is troubled by Barobhuiya's dejjosition

        testimony in which he claimed he was"not familiar with To :al Cable Bd

        [sic]." (Bhatia Aff. At If 11.) Barobhuiya was found to be the CEO of both
                                                                             I

        Total Cable USA LLC and Lalon TV in Asia TV USA, Ltd. v. Total Cable USA

        LLC. 2018 WL1626165 *3("Barobhuiya is the CEO of both Total Cable

        [USA]LLC and Lalon TV,and the address for service of process is the same

        for both companies.")



P-049
           Plaintiffs allege that''defendants seem to be engaged in a scheme to

        evade detection of their proper name and ownership."(SAC!at|f 6.) While
                                                                          I




        the full merits of this argument are not clear at this stage, th(ire certainly

        remains a genuine dispute of material fact as to who is operating Total

        Cable BD. Defendant Total Cable USA and its executives haye far from

        exonerated themselves from that charge and for that reason,their motion

        for summary judgment is dismissed

           B. IStop

            With the exception of Somoy TV,IStop does not deny di Jtributing the

        Exclusive Services.(Bhatia Affirmation in Support of IStop'ji         Vlotion for


        Summary Judgment("Bhatia IStop Aff.") atf 4.) Rather,ISt3p's motion for

        summary judgment is based on its position that Star Cable does not retain

        exclusive rights to distribute the Exclusive Services and that IStop has sold

        access to the channels in accordance with its own written ag]eements with

        the content owners. {Id. at If 2.) IStop's motion falls far short of proving its

        position as a matter of law. The Court shall address each channel in turn

                   1. Independent TV

               IStop alleges that Star Cable's exclusive contract with Independent

        TV was for three years and expired in 2017.(Bhatia IStop Af;:., at If 6.) It

        argues that Plaintiff"has not provided any other agreement showing that
                                                10


P-049
        the [contract] was ever renewed."(Id.) However,IStop's po sition is belied

        by the fact that Paragraph 2 of the relevant contract clearly states that the

        "[ajgreement automatically shall renew for additional three- year Terms,

        unless either party provides at least 90 days written notice to the other

        party..."(Plaintiffs Opposition to IStop's Motion for Sumnr^ry Judgment
        C'Qpp. to IStop")at Ex. A,|f 2.)IStop offers no evidence whatsoever to

        demonstrate that the agreement has ended in a manner consistent with the

        contract.


               IStop also points to a contract it allegedly entered into with

        Independent TV in 2013 for a three-year period, with a l-yee r automatic

        renewal provision.(Bhatia IStop Aff. at Ex. Q.)Star Cable challenges the

        authenticity of this contract based on its own agreement witli Independent

        TV,demonstrating an additional clear dispute of material fa::. (Plaintiffs

        Rule 56.1 Statement as to IStop's Motion for Summary Judgnient

        ("Plaintiffs IStop Rule 56 Statement") at|f 18.)

                    2. Jamuna TV

               IStop similarly asserts that Star Cable's contract with [amuna TV

        ended in 2017.(Bhatia IStop Aff. atf 7.) Again,this position is contradicted

        by the express terms of Star Cable's contract with Jamuna T\^ which state


                                               11


P-049
        that the agreement automatically renews at the end of the ttree-year period

        unless properly terminated by one of the parties.(Opp. to IStop at Ex. B.)

              IStop also attaches a letter supposedly from a Jamuna TV executive

        affirming that IStop is their client and that''[n]o other organization has any

        valid exclusive rights with Jamuna...''(Bhatia IStop Aff. at Ex. G.)This

        letter, addressed "TO WHOM IT MAY CONCERN," is not authenticated,

        notarized, or certified in anyway. As such, it is inadmissible evidence and

        will not be considered for purposes of this motion for summary judgment.
                                                                         I




        See F.R.C.P. 56(c)(4)("affidavit or declaration used to suppoi tjor oppose a
        motion must be made on personal knowledge,set out facts that would be

        admissible in evidence, and show that the affiant or declarant is competent

        to testify on the matters stated."); Raskin v. Wyatt Co.,125 F.3d 55,66(2d

        Cir. 1997)("only admissible evidence need be considered by the trial court

        in ruling on a motion for summary judgment").

                  3. Channel 16


               IStop asserts, based on the deposition of Saiful Siddique, that

        Channel 16 is "no longer in circulation and it is not broadcasdng."(Bhatia

        IStop Aff. at If 7.) It also provides a copy of a contract betwee ri IStop and
                                                                             !
        Lalon TV for a period of ten years which predates Star Cable s contract with

        Channel 16.(Id.) Star Cable challenges Siddique's "unsuppoijted claim" that
                                               12


P-049
        Channel 16 is no longer in business, creating yet another factual dispute.

        (Plaintiffs IStop Rule 56 Statement at|f 7.) As IStop has not offered any

        evidence outside a conclusory statement that Channel 16 is no longer

        operating, this issue of fact is still clearly in dispute. Further , even if

        Channel 16 was no longer in business,IStop does not state \^hen it stopped

        operating or if its closure predated the relevant date range of this lawsuit.

                   4. mytv

               IStop also provided a letter addressed ''To Whom It May Concern,"

        from a mytv executive stating that Star Cable "has no valid legal agreement

        with [mytv]," and "has absolutely no rights to broadcast or rdpresent mytv
        channel anywhere in the world."(Bhatia IStop Aff. at ex. I.)         ike the


        proffered Jamuna letter, this letter is not authenticated, notaiijzed,or
        certified in anyway. As such,it is inadmissible evidence and will not be

        considered for purposes of this motion for summary judgment. F.R.C.P.

        56(c)(4); Raskin,125 F.3d at 66.

                   5. Asian TV


               IStop submitted two contracts in its motion that it supposedly

        entered into with Asian TV for rights to distribute in North.        merica. One


        contract, dated November 20,2014, is for the exclusive right        o distribute


        for three years.(Bhatia IStop Aff. at Ex. K.)The other is dated June 6,2016
                                                 13


P-049
        and is for the non-exclusive right to distribute for three years,(Bhatia IStop

        Aff. at Ex. L.) Star Cable disputes the authenticity of both these documents

        for two reasons.(Plaintiffs IStop Rule 56 Statement at|f 13.) First, Star

        Cable claims that it entered into an agreement for the exclus ive rights to

        distribute Asian TV's content for an eight-year period begin]ling November

        25,2014.(Id.) Second,Star Cable points out that IStop offers rlo explanation

        as to why it had negotiated for exclusive distribution rights or three years

        only to renegotiate, not even two years later,for non-exclusi /e distribution

        rights.(Id.) There may be a legitimate reason for this, howev 2r, there clearly
        remains a dispute as to the authenticity of the offered contra:ts.

                   6. Bangia Vision

               With regards to Bangia Vision,IStop offered yet anot,     er letter


        addressed,"To Whom It May Concern," this time from a Bangia Vision

        executive.(Bhatia IStop Aff. at Ex. H.)The letter states that Star Cable has

        "no valid agreement or the rights to broadcast/represent

        BANGLAVISION."(Id.) Once again,the letter is not authent dated,

        notarized, or certified in anyway. As such, it is inadmissible (Evidence and
                                                                         I
        will not be considered for purposes of this motion for summary judgment.

        F.R.C.P. 56(c)(4); Raskin,125 F.3d at 66.



                                               14


P-049
               IStop also submits a contract it supposedly entered iiLt|o with Bangla
        Vision for distribution rights for a three-year period beginniig September

        23,2014.(Bhatia IStop Aff. at Ex. M.)Star Cable points out, aijid it is clearly

        stated in the title, that this contract is only applicable to"mo    apps" and

        thereby irrelevant to Star Cable's IPTV claim.(Opp. to IStop at 10-11.)

        Accordingly,the documents submitted by IStop fall far shoit of

        demonstrating it should be granted summary judgment with fegard to

        Bangla Vision.

                  7. Ekushey TV

               IStop argues that Star Cable has no valid distributioii agreement

        with Ekushey TV.In support of this position,IStop submitte c       a one-



        sentence letter from an Ekushey executive to Star Cable, dated August 23,

        2016.(Bhatia IStop Aff. at Ex.].) The letter supposedly terminates the

        distribution agreement between Star Cable and Ekushey. Star Cable

        challenges the authenticity of this letter based on its utter fai ure to comply

        with the procedures outlined in the contract for terminating the agreement.




                                               15


P-049
        (Plaintiff's IStop Rule 56 Statement at|f 11.) Again,IStop's

        submission clearly fails to sustain its burden of proof for suijrmary
        judgment.2

                   8. Somoy TV

               IStop claims that it is not involved in the sale or distribution of

        Somoy TV.(Bhatia IStop Aff. at[f 4.)In support of this posit on,IStop

        offers no evidence other than a blanket denial.(Id.) Unsurpr singly. Star

        Cable disputes the claim, highlighting yet another dispute as to a material

        fact in this case.(Plaintiffs IStop Rule 56 Statement at|f 4.)

           IV.      Conclusion


                For the foregoing reasons. Defendants have failed to demonstrate

        that summary judgment is warranted and both motions for ^ummary

        judgment are DENIED.The parties shall file a joint pretrial dfder within 14

        days of this order.

        SO ORDERED.



        Dated: February 12,2020                           s/ Sterling Johnson, Jr.
        Brooklyn, NY
                                                            Sterling J



        2 Star Cable refers to this channel as "Ekhusey" while Defendants refer tc it as "Ekushey."
        The parties shall clarify the proper spelling of this company to the Court and confirm the
        correct company is in dispute in their joint pre-trial order.

                                                    16


P-049
